Title: To Thomas Jefferson from Stanley Griswold, 20 October 1806
From: Griswold, Stanley
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Michigan Territory, Detroit, 20. October 1806.
                        
                        It is ever with extreme reluctance, that I claim your attention for a moment,—and it is possible that by so
                            doing I transgress the customary rules of decorum. No longer, however, can I refrain from discharging a duty, which for
                            some length of time has very seriously impressed me, and now appears indispensible.
                        I speak, Sir, the conviction, as well as unfeigned concern, of every observing man in this part of the
                            country, who is a sincere and inflexible friend of the American Union, when I say—it is in our opinion a matter of the
                            very last moment, that you, Sir, should not resolve to retire from your great and beneficent public labors, after the
                            expiration of the present term of your presidential service.
                        Having thus discharged this duty, and complied with the urgent request of several true friends to the
                            perpetual Union of the States, I have the honor to be, 
                  Sir, with profound veneration, Your most obedient, and very humble
                            servant
                        
                            Stanley Griswold
                            
                        
                    